Exhibit 10.1

 

ADVENT SOFTWARE, INC.

 

2002 STOCK PLAN

 

(as amended and restated effective as of May 18, 2005)

(as amended and restated effective as of April 1, 2008)

(as amended and restated effective as of April 1, 2009)

(as amended and restated effective as of April 1, 2010)

(as amended and restated effective as of April 1, 2012)

(as amended and restated effective as of June 12, 2013)

(as amended and restated effective as of April 1, 2014)

 

1.                                      Purposes of the Plan.  The purposes of
this Plan are:

 

·                  to attract and retain the best available personnel for
positions of substantial responsibility,

 

·                  to provide additional incentive to Employees, Directors and
Consultants, and

 

·                  to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

 

2.                                      Definitions.  As used herein, the
following definitions shall apply:

 

(a)                                 “Administrator” means the Board or any of
its Committees as shall be administering the Plan, in accordance with Section 4
of the Plan.

 

(b)                                 “Affiliated SAR” means a SAR that is granted
in connection with a related Option, and which automatically will be deemed to
be exercised at the same time that the related Option is exercised.

 

(c)                                  “Annual Contract Value” means as to any
Performance Period, the contribution to annual revenue from the contracts signed
by the Company or business unit once they are fully implemented.

 

(d)                                 “Applicable Laws” means the requirements
relating to the administration of equity based awards under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

 

(e)                                  “Assets Under Administration” means
financial properties that are managed by a bank or financial institution on
behalf of clients.

 

(f)                                   “Assets Under Management” means assets
that are actively managed by fund managers and portfolio managers on behalf of
investors.

 

(g)                                  “Award” means, individually or
collectively, a grant under the Plan of Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Units or Performance Shares.

 

--------------------------------------------------------------------------------


 

(h)                                 “Award Agreement” means the written or
electronic agreement setting forth the terms and provisions applicable to each
Award granted under the Plan.  The Award Agreement is subject to the terms and
conditions of the Plan.

 

(i)                                     “Board” means the Board of Directors of
the Company.

 

(j)                                    “Cash Position” means as to any
Performance Period, the Company’s level of cash and cash equivalents.

 

(k)                                 “Change in Control” means the occurrence of
any of the following events:

 

(i)                                     Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities;

 

(ii)                                  The consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;

 

(iii)                               A change in the composition of the Board
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors.  “Incumbent Directors” means directors
who either (A) are Directors as of the effective date of the Plan, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company); or

 

(iv)                              The consummation of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.

 

(l)                                     “Code” means the Internal Revenue Code
of 1986, as amended.

 

(m)                             “Committee” means a committee of Directors
appointed by the Board in accordance with Section 4 of the Plan.

 

(n)                                 “Common Stock” means the common stock of the
Company.

 

(o)                                 “Company” means Advent Software, Inc., a
Delaware corporation.

 

(p)                                 “Consultant” means any natural person,
including an advisor, engaged by the Company or a Parent or Subsidiary to render
services to such entity.

 

(q)                                 “Director” means a member of the Board.

 

(r)                                    “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code.

 

--------------------------------------------------------------------------------


 

(s)                                   “Earnings Per Share” means as to any
Performance Period, the Company’s or a business unit’s Net Income, divided by a
weighted average number of Common Stock outstanding and dilutive common
equivalent shares deemed outstanding.

 

(t)                                    “Employee” means any person, including
Officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company.  Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.

 

(u)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(v)                                 “Exchange Program” means a program
established by the Administrator under which outstanding Awards are amended to
provide for a lower exercise price or surrendered or cancelled in exchange for
(i) Awards with a lower exercise price, (ii) a different type of Award,
(iii) cash, or (iv) a combination of (i), (ii) and/or (iii).

 

(w)                               “Fair Market Value” means, as of any date, the
value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on any
established stock exchange or a national market system, The NASDAQ including
without limitation The NASDAQ National Market or The NASDAQ SmallCap Market of
The NASDAQ Stock Market, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(ii)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

 

(iii)                               In the absence of an established market for
the Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

 

(x)                                 “Fiscal Year” means the fiscal year of the
Company.

 

(y)                                 “Free Cash Flow” means as to any Performance
Period, the Company’s Operating Cash Flow less cash used for purchases of
property and equipment, and capitalized software development costs.

 

(z)                                  “Freestanding SAR” means a SAR that is
granted independently of any Option.

 

(aa)                          “Incentive Stock Option” means an Option intended
to qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.

 

(bb)                          “Individual Objectives” means as to a Participant
for any Performance Period, the objective and measurable goals set by a process
and approved by the Administrator (in its discretion).

 

(cc)                            “Net Income” means as to any Performance Period,
the Company’s or a business unit’s income after taxes.

 

--------------------------------------------------------------------------------


 

(dd)                          “Nonstatutory Stock Option” means an Option not
intended to qualify as an Incentive Stock Option.

 

(ee)                            “Officer” means a person who is an officer of
the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(ff)                              “Operating Cash Flow” means as to any
Performance Period, the Company’s or a business unit’s cash flows from
operations.

 

(gg)                            “Operating Income” means as to any Performance
Period, the Company’s or a business unit’s income from operations but excluding
any unusual items.

 

(hh)                          “Option” means a stock option granted pursuant to
the Plan.

 

(ii)                                  “Optioned Stock” means the Common Stock
subject to an Award.

 

(jj)                                “Optionee” means the holder of an
outstanding Option or Stock Purchase Right granted under the Plan.

 

(kk)                          “Parent” means a “parent corporation,” whether now
or hereafter existing, as defined in Section 424(e) of the Code.

 

(ll)                                  “Participant” means the holder of an
outstanding Award, which shall include an Optionee.

 

(mm)                  “Performance Period” means any Fiscal Year of the Company
or such other period as determined by the Administrator in its sole discretion.

 

(nn)                          “Performance Goals” means the goal(s) (or combined
goal(s)) determined by the Administrator (in its discretion) to be applicable to
a Participant with respect to an Award.  As determined by the Administrator, the
Performance Goals applicable to an Award may provide for a targeted level or
levels of achievement using one or more of the following measures: (a) Assets
Under Administration, (b) Assets Under Management, (c) Cash Position,
(d) Earnings Per Share, (e) Free Cash Flow, (f) Individual Objectives, (g) Net
Income, (h) Operating Cash Flow, (i) Operating Income, (j) Renewal Rate,
(k) Return on Assets, (l) Return on Equity, (m) Return on Sales, (n) Revenue,
(o) Sales Bookings (including Total Contract Value, Annual Contract Value, and
other similar bookings measures), or (p) Total Shareholder Return.  The
Performance Goals may differ from Participant to Participant and from Award to
Award.  Prior to the Determination Date, the Plan Administrator shall determine
whether any significant element(s) shall be included in or excluded from the
calculation of any Performance Goal with respect to any Participant. 
“Determination Date” means the latest possible date that will not jeopardize an
Award’s qualification as performance-based compensation under Section 162(m) of
the Code.  Notwithstanding the previous sentence, for Awards not intended to
qualify as performance-based compensation, “Determination Date” shall mean such
date as the Administrator may determine in its discretion.  For example (but not
by way of limitation), the Administrator may determine that the measures for one
or more Performance Goals shall be based upon the Company’s pro-forma results
and/or results in accordance with generally accepted accounting principles.

 

(oo)                          “Performance Share” means an Award granted to a
Participant pursuant to Section 9.

 

--------------------------------------------------------------------------------


 

(pp)                          “Performance Unit” means an Award granted to a
Participant pursuant to Section 9.

 

(qq)                          “Period of Restriction” means the period during
which shares of Restricted Stock are subject to forfeiture and/or restrictions
on transferability.

 

(rr)                                “Plan” means this 2002 Stock Plan, as
amended and restated.

 

(ss)                              “Renewal Rate” means as to any Performance
Period, the percentage of customer contracts that were renewed.

 

(tt)                                “Restricted Stock” means an Award of Common
Stock pursuant to Section 7 of the Plan.

 

(uu)                          “Restricted Stock Unit” means an Award granted to
a Participant pursuant to Section 10.

 

(vv)                          “Return on Assets” means as to any Performance
Period, the percentage equal to the Company’s or a business unit’s Operating
Income before incentive compensation, divided by average net Company or business
unit, as applicable, assets.

 

(ww)                      “Return on Equity” means as to any Performance Period,
the percentage equal to the Company’s Net Income divided by average
stockholder’s equity.

 

(xx)                          “Return on Sales” means as to any Performance
Period, the percentage equal to the Company’s or a business unit’s Operating
Income before incentive compensation, divided by the Company’s or the business
unit’s, as applicable, revenue.

 

(yy)                          “Revenue” means as to any Performance Period, the
Company’s or business unit’s net sales.

 

(zz)                            “Rule 16b-3” means Rule 16b-3 of the Exchange
Act or any successor to Rule 16b-3, as in effect when discretion is being
exercised with respect to the Plan.

 

(aaa)                   “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(bbb)                   “Service Provider” means an Employee, Director or
Consultant.

 

(ccc)                      “Share” means a share of the Common Stock, as
adjusted in accordance with Section 13 of the Plan.

 

(ddd)                   “Stock Appreciation Right” or “SAR” means an Award,
granted alone or in connection with an Option, that pursuant to Section 8 is
designated as a SAR.

 

(eee)                      “Subsidiary” means a “subsidiary corporation,”
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 

(fff)                         “Tandem SAR” means a SAR that is granted in
connection with a related Option, the exercise of which will require forfeiture
of the right to purchase an equal number of Shares under the related Option (and
when a Share is purchased under the Option, the SAR will be canceled to the same
extent).

 

--------------------------------------------------------------------------------


 

(ggg)                      “Total Contract Value” means as to any Performance
Period, the contribution to revenue from the contracts signed by the Company or
business unit once they are fully implemented.

 

(hhh)                   “Total Shareholder Return” means as to any Performance
Period, the total return (change in Share price plus reinvestment of any
dividends) of a Share.

 

3.                                      Stock Subject to the Plan.

 

(a)                                 Number of Shares.  Subject to adjustment as
provided in Section 13 of the Plan, the maximum number of Shares available for
issuance under the Plan shall equal the sum of (i) 3,643,325 Shares, plus an
additional increase of 900,000 Shares effective as of April 1, 2008 and approved
by stockholders at the 2008 Annual Meeting, plus an additional increase of
1,800,000 Shares effective as of April 1, 2009 and approved by stockholders at
the 2009 Annual Meeting, plus an additional increase of 1,500,000 Shares
effective as of April 1, 2010 and approved by stockholders at the 2010 Annual
Meeting, plus an additional increase of 1,900,000 Shares effective as of
April 1, 2012 and approved by stockholders at the 2012 Annual Meeting,  plus an
additional increase of 4,750,000 shares effective as of May 7, 2014 and approved
by stockholders at the 2014 Annual Meeting, plus (ii) any Shares (not to exceed
1,937,592) that otherwise would have been returned to the 1992 Stock Plan after
December 31, 2004 on account of the expiration, cancellation or forfeiture of
awards granted under the 1992 Stock Plan, plus (iii) any Shares (not to exceed
92,837) that otherwise would have been returned to the 1998 Stock Plan after
December 31, 2004 on account of the expiration, cancellation or forfeiture of
awards granted under the 1998 Stock Plan.  The Shares may be authorized, but
unissued, or reacquired Common Stock.  Shares will not be deemed to have been
issued pursuant to the Plan with respect to any portion of an Award that is
settled in cash.  Upon payment in Shares pursuant to the exercise of an SAR, the
number of Shares available for issuance under the Plan will be reduced by the
gross number of Shares covered by the SAR, not the net number actually issued in
such payment.  If the exercise price of an Option is paid by tender to the
Company, or attestation to the ownership, of Shares owned by the Participant,
the number of Shares available for issuance under the Plan will be reduced by
the gross number of Shares for which the Option is exercised.  Similarly, if
Shares are withheld to satisfy the minimum statutory withholding obligations
arising in connection with the vesting, exercise or issuance of any Award (or
delivery of the related Shares), such withheld Shares will not be available for
future issuance under the Plan.

 

(b)                                 Share Usage.

 

(i)             If an Award expires without having been exercised in full, or is
forfeited to the Company or surrendered pursuant to an Exchange Program, the
unpurchased Shares which were subject thereto shall become available for future
grant or sale under the Plan (unless the Plan has terminated); provided,
however, that Shares that have actually been issued under the Plan, whether upon
exercise of an Award, shall not be returned to the Plan and shall not become
available for future distribution under the Plan, except that if unvested Shares
of Restricted Stock are repurchased by the Company, such Shares shall become
available for future grant under the Plan.

 

(ii)          Notwithstanding the foregoing and, subject to adjustment provided
in Section 13, the maximum number of Shares that may be issued upon the exercise
of Incentive Stock Options shall equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code, any
Shares that become available for issuance under the Plan under paragraph
(i) above.

 

(iii)       Awards of Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units shall reduce the number of Shares available for
issuance under the Plan by 1.92 Shares for each Share covered by such Awards. 
To the extent that a Share that was subject to an

 

--------------------------------------------------------------------------------


 

Award of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units is recycled back into the Plan under Section 3(b)(i), the Plan
shall be credited with 1.92 Shares.

 

4.                                      Administration of the Plan.

 

(a)                                 Procedure.

 

(i)                                          Multiple Administrative Bodies.
 Different Committees with respect to different groups of Service Providers may
administer the Plan.

 

(ii)                                       Section 162(m).  To the extent that
the Administrator determines it to be desirable to qualify Options granted
hereunder as “performance-based compensation” within the meaning of
Section 162(m) of the Code, the Plan shall be administered by a Committee of two
or more “outside directors” within the meaning of Section 162(m) of the Code.

 

(iii)                                    Rule 16b-3.  To the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3, the transactions
contemplated hereunder shall be structured to satisfy the requirements for
exemption under Rule 16b-3.

 

(iv)                                   Other Administration.  Other than as
provided above, the Plan shall be administered by (A) the Board, or (B) a
Committee, which committee shall be constituted to satisfy Applicable Laws.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator shall have
the authority, at its discretion:

 

(i)                                          to determine the Fair Market Value;

 

(ii)                                       to select the Service Providers to
whom Awards may be granted hereunder;

 

(iii)                                    to determine the number of shares of
Common Stock to be covered by each Award granted hereunder;

 

(iv)                                   to approve forms of agreement for use
under the Plan;

 

(v)                                      to determine the terms and conditions,
not inconsistent with the terms of the Plan, of any Award granted hereunder. 
Such terms and conditions include, but are not limited to, the exercise price,
the time or times when Awards may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Shares of Common Stock relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine;

 

(vi)                                   to reduce the exercise price of any SAR
or Option to the then current Fair Market Value if the Fair Market Value of the
Common Stock covered by such SAR or Option shall have declined since the date
the SAR or Option was granted, subject to the provisions of Section 4(c);

 

(vii)                                to institute an Exchange Program, subject
to the provisions of Section 4(c);

 

--------------------------------------------------------------------------------


 

(viii)                             to construe and interpret the terms of the
Plan and awards granted pursuant to the Plan;

 

(ix)                                   to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws;

 

(x)                                      to modify or amend each Award (subject
to Section 17(c) of the Plan), including the discretionary authority to extend
the post-termination exercisability period of Awards longer than is otherwise
provided for in the Plan;

 

(xi)                                   to allow Participants to satisfy
withholding tax obligations by electing to have the Company withhold from the
Shares to be issued upon exercise of an Award that number of Shares having a
Fair Market Value equal to the minimum amount required to be withheld.  The Fair
Market Value of the Shares to be withheld shall be determined on the date that
the amount of tax to be withheld is to be determined.  All elections by a
Participant to have Shares withheld for this purpose shall be made in such form
and under such conditions as the Administrator may deem necessary or advisable;

 

(xii)                                to authorize any person to execute on
behalf of the Company any instrument required to effect the grant of an Award
previously granted by the Administrator;

 

(xiii)                             to determine whether Awards will be settled
in Shares, cash or in any combination thereof; and

 

(xiv)                            to make all other determinations deemed
necessary or advisable for administering the Plan.

 

(c)                                  Exchange Program; Option/SAR Repricing. 
Notwithstanding anything in this Plan to the contrary, except in connection with
a corporate transaction involving the Company (including, without limitation,
any stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel outstanding
Options or SARS in exchange for cash, other Awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs without stockholder approval.

 

(d)                                 Effect of Administrator’s Decision.  The
Administrator’s decisions, determinations and interpretations shall be final and
binding on all Participants and any other holders of Awards.

 

5.                                      Eligibility.  Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares may be granted to Service Providers. 
Incentive Stock Options may be granted only to Employees.

 

6.                                      Stock Options.

 

(a)                                 Limitations.

 

(i)                                          Each Option shall be designated in
the Award Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option.  However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock

 

--------------------------------------------------------------------------------


 

Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds $100,000, such Options shall be treated as Nonstatutory Stock Options. 
For purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted.  The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.

 

(ii)                                       No Participant shall be granted, in
any Fiscal Year, Options to purchase more than 1,000,000 Shares. 
Notwithstanding the foregoing limitation, in connection with his or her initial
service as an Employee, an Employee may be granted Options to purchase up to an
additional 1,000,000 Shares.

 

(iii)                                    The foregoing limitations shall be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 13.

 

(iv)                                   If an Option is cancelled in the same
Fiscal Year of the Company in which it was granted (other than in connection
with a transaction described in Section 13), the cancelled Option will be
counted against the limits set forth in subsections (i) and (ii) above.  For
this purpose, if the exercise price of an Option is reduced, the transaction
will be treated as a cancellation of the Option and the grant of a new Option.

 

(b)                                 Term of Option.  The term of each Option
shall be ten (10) years from the date of grant or such shorter term as may be
provided in the Award Agreement.  Moreover, in the case of an Incentive Stock
Option granted to a Participant who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option shall be five (5) years from
the date of grant or such shorter term as may be provided in the Award
Agreement.

 

(c)                                  Option Exercise Price and Consideration.

 

(i)             Exercise Price.  The per share exercise price for the Shares to
be issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

 

(A)                               In the case of an Incentive Stock Option

 

a)                                     granted to an Employee who, at the time
the Incentive Stock Option is granted, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the per Share exercise price shall be no less than 110% of
the Fair Market Value per Share on the date of grant; and

 

b)                                     granted to any Employee other than an
Employee described in paragraph (A) immediately above, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.

 

(B)                               In the case of a Nonstatutory Stock Option,
the per Share exercise price shall be no less than 100% of the Fair Market Value
per Share on the date of grant.

 

(C)                               Notwithstanding the foregoing, Options may be
granted with a per Share exercise price of less than 100% of the Fair Market
Value per Share on the date of grant pursuant to a merger or other corporate
transaction.

 

--------------------------------------------------------------------------------


 

(ii)   Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

 

(iii)  Form of Consideration.  The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of
payment.  In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of:

 

(A)          cash;

 

(B)          check;

 

(C)          promissory note;

 

(D)          other Shares, provided such Shares have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised and provided accepting such Shares will not
result in adverse accounting consequences to the Company;

 

(E)           consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;

 

(F)           a reduction in the amount of any Company liability to the
Participant, including any liability attributable to the Participant’s
participation in any Company-sponsored deferred compensation program or
arrangement;

 

(G)          any combination of the foregoing methods of payment; or

 

(H)          such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

 

(d)           Exercise of Option.

 

(i)            Procedure for Exercise; Rights as a Stockholder.  Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement.  An Option may not be exercised for a fraction of
a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse.  Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option.  The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised.  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 13 of the Plan.

 

--------------------------------------------------------------------------------


 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(ii)       Termination of Relationship as a Service Provider.  If a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement).  In the absence of
a specified time in the Award Agreement, the Option shall remain exercisable for
three (3) months following the Participant’s termination.  If, on the date of
termination, the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan. 
If, after termination, the Participant does not exercise his or her Option
within the time specified by the Administrator, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.

 

(iii)      Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option shall remain exercisable for twelve (12) months following
the Participant’s termination.  If, on the date of termination, the Participant
is not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan.  If, after termination, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

 

(iv)      Death of Participant.  If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option shall remain exercisable for twelve (12) months
following Participant’s death.  If, at the time of death, Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan.  If the Option is
not so exercised within the time specified herein, the Option shall terminate,
and the Shares covered by such Option shall revert to the Plan.

 

7.             Restricted Stock.

 

(a)           Grant of Restricted Stock.  Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Employees, Directors and Consultants in such amounts as
the Administrator, in its sole discretion, shall determine.  The Administrator,
in its sole discretion, will determine the number of Shares to be granted to
each Participant, provided that during any Fiscal Year, no Participant will
receive more than an aggregate of 100,000 Shares of Restricted Stock. 
Notwithstanding the foregoing limitation, in connection with a Participant’s
initial service as an Employee, an Employee may be granted an aggregate of up to
an additional 250,000 Shares of Restricted Stock.

 

--------------------------------------------------------------------------------


 

(b)           Restricted Stock Agreement.  Each Award of Restricted Stock shall
be evidenced by a Restricted Stock Agreement that shall specify the Period of
Restriction, the number of Shares granted, and such other terms and conditions
as the Administrator, in its sole discretion, shall determine.  Unless the
Administrator determines otherwise, Shares of Restricted Stock shall be held by
the Company as escrow agent until the restrictions on such Shares have lapsed.

 

(c)           Transferability.  Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.

 

(d)           Other Restrictions.  The Restricted Stock Agreement will contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator.

 

(i)            General Restrictions.  The Administrator may set restrictions
based upon the achievement of specific performance objectives (Company-wide,
divisional, or individual), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.

 

(ii)           Section 162(m) Performance Restrictions.  For purposes of
qualifying grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals will be set by the Administrator on or before the latest date permissible
to enable the Restricted Stock to qualify as “performance-based compensation”
under Section 162(m) of the Code.  In granting Restricted Stock which is
intended to qualify under Section 162(m) of the Code, the Administrator will
follow any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Restricted Stock under
Section 162(m) of the Code (e.g., in determining the Performance Goals).

 

(iii)          Legend on Certificates.  The Administrator, in its discretion,
may legend the certificates representing Restricted Stock to give appropriate
notice of such restrictions.  For example, the Administrator may determine that
some or all certificates representing Shares of Restricted Stock shall bear the
following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Advent Software, Inc.
2002 Stock Plan, and in a Restricted Stock Agreement.  A copy of the Plan and
such Restricted Stock Agreement may be obtained from the Secretary of Advent
Software, Inc.”

 

(e)           Removal of Restrictions.  Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan shall be released from escrow as soon as practicable after
the last day of the Period of Restriction.  The Administrator, in its
discretion, may accelerate the time at which any restrictions shall lapse or be
removed.  After the restrictions have lapsed, the Participant shall be entitled
to have any legend or legends under Section 7(d)(iii) removed from his or her
Share certificate, and the Shares shall be freely transferable by the
Participant.

 

(f)            Voting Rights.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Committee determines otherwise.

 

--------------------------------------------------------------------------------


 

(g)           Dividends and Other Distributions.  During the Period of
Restriction, Participants holding Shares of Restricted Stock shall be entitled
to receive all dividends and other distributions paid with respect to such
Shares unless otherwise provided in the Award Agreement.  If any such dividends
or distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

 

(h)           Return of Restricted Stock to Company.  On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.

 

8.             Stock Appreciation Rights.

 

(a)           Grant of SARs.  Subject to the terms and conditions of the Plan, a
SAR may be granted to Service Providers at any time and from time to time as
will be determined by the Administrator, in its sole discretion.  The
Administrator may grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any
combination thereof.

 

(b)           Number of Shares.  The Administrator will have complete discretion
to determine the number of SARs granted to any Service Provider, provided that
during any Fiscal Year, no Participant will be granted SARs covering more than
1,000,000 Shares.  Notwithstanding the foregoing limitation, in connection with
a Participant’s initial service as an Employee, an Employee may be granted SARs
covering up to an additional 1,000,000 Shares.

 

(c)           Exercise Price and Other Terms.  The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of SARs granted under the Plan.  However, the exercise price of a
Freestanding SAR will not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the grant date.  The exercise price of Tandem or
Affiliated SARs will equal the exercise price of the related Option.

 

(d)           Exercise of Tandem SARs.  Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option.  A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.  With respect to a Tandem SAR granted in connection with an
Incentive Stock Option: (a) the Tandem SAR will expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the Tandem SAR will be for no more than one hundred percent
(100%) of the difference between the exercise price of the underlying Incentive
Stock Option and the Fair Market Value of the Shares subject to the underlying
Incentive Stock Option at the time the Tandem SAR is exercised; and (c) the
Tandem SAR will be exercisable only when the Fair Market Value of the Shares
subject to the Incentive Stock Option exceeds the Exercise Price of the
Incentive Stock Option.

 

(e)           Exercise of Affiliated SARs.  An Affiliated SAR will be deemed to
be exercised upon the exercise of the related Option.  The deemed exercise of an
Affiliated SAR will not necessitate a reduction in the number of Shares subject
to the related Option.

 

(f)            Exercise of Freestanding SARs.  Freestanding SARs will be
exercisable on such terms and conditions as the Administrator, in its sole
discretion, will determine.

 

(g)           SAR Agreement.  Each SAR grant will be evidenced by an Award
Agreement that will specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.

 

--------------------------------------------------------------------------------


 

(h)           Expiration of SARs.  An SAR granted under the Plan will expire
upon the date determined by the Administrator, in its sole discretion, and set
forth in the Award Agreement, but not later than ten (10) years from the date of
grant.  Notwithstanding the foregoing, the rules of Section 6(d)(ii),
6(d)(iii) and 6(d)(iv) also will apply to SARs.

 

(i)            Payment of SAR Amount.  Upon exercise of an SAR, a Participant
will be entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i)            The difference between the Fair Market Value of a Share on the
last market trading date preceding the date of exercise over the exercise price;
times

 

(ii)           The number of Shares with respect to which the SAR is exercised. 
At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value based on the fair market value on the last
market trading date preceding the exercise date, or in some combination
thereof.  Unless the Administrator determines otherwise, SARs for which payment
upon exercise is made in cash will comply with the requirements of Section 409A
of the Code and the regulations issued thereunder.

 

9.             Performance Units and Performance Shares.

 

(a)           Grant of Performance Units/Shares.  Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole discretion. 
The Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant, provided
that during any Fiscal Year, (a) no Participant will receive Performance Units
having an initial value greater than $8,000,000 and (b) no Participant will
receive more than 200,000 Performance Shares.  Notwithstanding the foregoing
limitation, in connection with a Participant’s initial service as an Employee,
an Employee may be granted up to an additional 500,000 Performance Shares.

 

(b)           Value of Performance Units/Shares.  Each Performance Unit will
have an initial value that is established by the Administrator on or before the
date of grant.  Each Performance Share will have an initial value equal to the
Fair Market Value of a Share on the date of grant.

 

(c)           Performance Objectives and Other Terms.  The Administrator will
set performance objectives in its discretion which, depending on the extent to
which they are met, will determine the number or value of Performance
Units/Shares that will be paid out to the Participants.  The time period during
which the performance objectives must be met will be called the “Performance
Period.”  Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.

 

(i)            General Performance Objectives.  The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion.

 

(ii)           Section 162(m) Performance Objectives.  For purposes of
qualifying grants of Performance Units/Shares as “performance-based
compensation” under Section 162(m) of the Code, the Committee, in its
discretion, may determine that the performance objectives applicable to
Performance Units/Shares will be based on the achievement of Performance Goals. 
The Performance Goals will be set by the Committee on or before the latest date
permissible to enable the Performance

 

--------------------------------------------------------------------------------


 

Units/Shares to qualify as “performance-based compensation” under
Section 162(m) of the Code.  In granting Performance Units/Shares which are
intended to qualify under Section 162(m) of the Code, the Committee will follow
any procedures determined by it from time to time to be necessary or appropriate
to ensure qualification of the Performance Units/Shares under Section 162(m) of
the Code (e.g., in determining the Performance Goals).

 

(d)           Earning of Performance Units/Shares.  After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives or other vesting
provisions have been achieved.  After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.

 

(e)           Form and Timing of Payment of Performance Units/Shares.  Payment
of earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period.  The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

 

(f)            Cancellation of Performance Units/Shares.  On the date set forth
in the Award Agreement, all unearned or unvested Performance Units/Shares will
be forfeited to the Company, and again will be available for grant under the
Plan.

 

--------------------------------------------------------------------------------


 

10.          Restricted Stock Units.  Restricted Stock Units shall consist of
Restricted Stock, Performance Share or Performance Unit Awards that the
Administrator, in its sole discretion permits to be paid out in installments or
on a deferred basis, in accordance with rules and procedures established by the
Administrator.  Awards may be paid out to Participants in the form of cash or
Shares at the Administrator’s discretion.  The Administrator will have complete
discretion in determining the number of Restricted Stock Units granted to each
Participant, provided that during any Fiscal Year, (a) no Participant will
receive more than 100,000 Restricted Stock Units.  Notwithstanding the foregoing
limitation, in connection with a Participant’s initial service as an Employee,
the Participant may be granted up to an additional 250,000 Restricted Stock
Units.

 

11.          Transferability of Awards.  Unless determined otherwise by the
Administrator, Awards may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.  Options may not be transferred to a third
party for consideration without the approval of Company stockholders.

 

12.          Leaves of Absence.  Unless the Administrator provides otherwise,
vesting of Awards granted hereunder will be suspended during any unpaid leave of
absence.  A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary. 
For purposes of Incentive Stock Options, no such leave may exceed ninety (90)
days, unless reemployment upon expiration of such leave is guaranteed by statute
or contract.  If reemployment upon expiration of a leave of absence approved by
the Company is not so guaranteed, then three (3) months following the 91st day
of such leave any Incentive Stock Option held by the participant will cease to
be treated as an Incentive Stock Option and will be treated for tax purposes as
a Nonstatutory Stock Option.

 

13.          Adjustments Upon Changes in Capitalization, Merger or Change in
Control.

 

(a)           Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, the number of shares of Common Stock as well as the price per share
of Common Stock covered by each such outstanding Award, and the numerical Share
limits in Sections 3, 6, 7(a), 8(b), 9(a) and 10 shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive. 
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.

 

In the event of an extraordinary cash dividend by the Company, Participants
holding an outstanding Award of Restricted Stock Units shall be entitled to
receive a cash payment, with respect to each Share subject to the Award, in an
amount equal to the per Share extraordinary cash dividend amount.  Further, in
the event of an extraordinary cash dividend by the Company, the per Share
exercise price of each outstanding Award of Options or SARs shall be adjusted by
reducing the per Share exercise price by an amount equal to the per Share
extraordinary cash dividend amount; provided, however, that in the

 

--------------------------------------------------------------------------------


 

event that the Administrator determines in its sole discretion that a cash
payment shall be made to a Participant holding an Award of Options or SARs,
whether partially or entirely in lieu of a reduction to the Award’s exercise
price in order to prevent adverse tax consequences to the Participant with
respect to the Award, then each such Award of Options or SARs shall be adjusted
to reduce the Award’s per Share exercise price to the extent the Administrator
determines appropriate and advisable (unless the Administrator determines that
no reduction shall be made) and with respect to each Share subject to such
Award, a cash payment shall be made to the Participant holding the Award in an
amount equal to the per Share extraordinary cash dividend amount less the amount
of any reduction applied to the Award’s per Share exercise price.  Unless
determined otherwise by the Administrator, any cash payment to be made pursuant
to this paragraph shall be subject to the same restrictions on transferability
and forfeitability as the Shares subject to the Award with respect to which the
cash payment may be made.  The foregoing Award adjustments, if any, shall be
made by the Administrator, whose determination in that respect shall be final,
binding and conclusive.  Notwithstanding anything to the contrary, the
Administrator, in its sole discretion, may determine not to apply the provisions
of this paragraph to some or all Awards.

 

(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction.  The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Award until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Award would not otherwise be exercisable.  In addition, the
Administrator may provide that any Company repurchase option applicable to any
Restricted Stock shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

 

(c)           Merger or Change in Control.  In the event of a merger of the
Company with or into another corporation, or a Change in Control, each
outstanding Award shall be assumed or an equivalent option or right substituted
by the successor corporation or a Parent or Subsidiary of the successor
corporation.

 

In the event that the successor corporation refuses to assume or substitute for
the Award, the Participant shall fully vest in and have the right to exercise
his or her Options or Stock Appreciation Right as to all of the Optioned Stock,
including Shares as to which such Awards would not otherwise be vested or
exercisable.  All restrictions on Restricted Stock and, with respect to
Performance Shares and Performance Units, all Performance Goals or other vesting
criteria will be as determined by the Board.  In addition, if an Option or Stock
Appreciation Right becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Administrator shall notify
the Participant in writing or electronically that the Option or Stock
Appreciation Right shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, and the Option or Stock Purchase Right
shall terminate upon the expiration of such period.

 

For the purposes of this subsection (c), an Award shall be considered assumed
if, following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) or, in the case of a Stock Appreciation Right upon
the exercise of which the Administrator determines to pay cash or a Performance
Share or Performance Unit which the Administrator can determine to pay in cash,
the fair market value of the consideration received in the Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in

 

--------------------------------------------------------------------------------


 

the merger or Change in Control is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option or Stock Appreciation Right or upon the payout of a
Performance Share or Performance Unit, for each Share subject to such Award (or
in the case of Performance Units, the number of implied shares determined by
dividing the value of the Performance Units by the per share consideration
received by holders of Common Stock in the Change in Control), to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or Change in Control.

 

Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

14.          No Effect on Employment or Service.  Neither the Plan nor any Award
shall confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause.

 

15.          Date of Grant.  The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator. 
Notice of the determination shall be provided to each Participant within a
reasonable time after the date of such grant.

 

16.          Term of Plan.  Subject to Section 21 of the Plan, the amended and
restated Plan shall become effective upon the date, in 2014, of its adoption by
the Board.  It shall continue in effect until April 1, 2024, unless terminated
earlier under Section 17 of the Plan.

 

17.          Amendment and Termination of the Plan.

 

(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan.

 

(b)           Stockholder Approval.  The Company shall obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

 

(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company.  Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Options
granted under the Plan prior to the date of such termination.

 

18.          Conditions Upon Issuance of Shares.

 

(a)           Legal Compliance.  Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

--------------------------------------------------------------------------------


 

(b)           Investment Representations.  As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

19.          Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

20.          Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

Stockholder Approval.  The Plan shall be subject to approval by the stockholders
of the Company within twelve (12) months after the date the Plan is adopted. 
Such stockholder approval shall be obtained in the manner and to the degree
required under Applicable Laws.

 

--------------------------------------------------------------------------------